

116 S4554 IS: Justice for the Living Victims of Lockerbie Act
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4554IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Ms. Collins introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide compensation for United States victims of Libyan state-sponsored terrorism, and for other purposes. 1.Short titleThis Act may be cited as the Justice for the Living Victims of Lockerbie Act.2.Defined termIn this Act, the term compensable living victim of Libyan state-sponsored terrorism means an individual who—(1)is a United States person;(2)was employed by Pan American Airlines on December 3, 1991;(3)was a named claimant in the case referred to in section 3(b)(2); and(4)was alive on August 14, 2008. 3.Determination of cause(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Transportation shall direct the Assistant Secretary for Aviation and International Affairs to review and make a determination as to whether it is more probable than not that the bombing of Pan American Flight 103 over Lockerbie, Scotland on December 21, 1988, was a proximate cause of the subsequent bankruptcy of Pan American World Airlines.(b)RequirementsIn making the determination required under subsection (a), the Assistant Secretary for Aviation and International Affairs shall—(1)apply legal standards and principles generally followed by State and Federal courts in the United States;(2)allow former Pan American employees who were named claimants in Abbott et al. v. Socialist People’s Libyan Arab Jamahiriya (case number 1:94–cv–02444–SS) in the United States District Court for the District of Columbia to submit written documents and legal arguments on the issue of causation described in subsection (a); and(3)except as provided elsewhere in this section, limit the review to the evidentiary record of the Foreign Claims Settlement Commission provided to the Assistant Secretary pursuant to subsection (c) (excluding prior decisions of the Commission). (c)Submission of recordsThe Foreign Claims Settlement Commission shall provide the Assistant Secretary for Aviation and International Affairs with copies of the evidentiary record, including documents submitted by claimants, statements and affidavits of witnesses, hearing transcripts, and post-hearing submissions, associated with Category F claims referred to the Commission by the Department of State on November 27, 2013, involving claims of the United States nationals against the Government of Libya that were settled under the Claims Settlement Agreement Between the United States of America and the Great Socialist People’s Libyan Arab Jamahiriya, dated August 14, 2008.(d)Written determination(1)In generalNot later than 90 days after the date on which the Secretary of Transportation directs the Assistant Secretary for Aviation and International Affairs to review the issue described in subsection (a), the Assistant Secretary shall submit a written determination to the Secretary.(2)Submission to the foreign claims settlement commissionIf the Assistant Secretary determines that the Lockerbie bombing was a proximate cause of the bankruptcy of Pan American World Airlines, the Secretary of Transportation, not later than 10 days after the date on which the Secretary received such written determination, shall deliver a copy of such determination to the Secretary of the Treasury and the Foreign Claims Settlement Commission.4.Living Victims of Lockerbie Claims Fund(a)EstablishmentIf the Assistant Secretary for Aviation and International Affairs makes the determination of cause described in section 3, the Secretary of the Treasury shall establish, in the Treasury of the United States, a trust fund (referred to in this Act as the Fund) for the payment of claims submitted by compensable living victims of Libyan state-sponsored terrorism.(b)Authorization of appropriationsOnce the Fund is established pursuant to subsection (a), there shall be appropriated to the Fund, out of any money in the Treasury of the United States not otherwise appropriated, $20,000,000 for fiscal year 2021, which shall be made available to provide compensation to compensable living victims of Libyan state-sponsored terrorism.5.Compensation for living victims of Libyan state-sponsored terrorism(a)Certification by the Foreign Claims Settlement CommissionNot later than 30 days after receiving a copy of the determination from the Secretary of Transportation under section 3(c)(2), the Foreign Claims Settlement Commission—(1)shall publish, in the Federal Register, a process for filing applications on behalf of compensable living victims of Libyan state-sponsored terrorism; (2)shall determine if individuals who have submitted claims for payments under subsection (b) are compensable living victims of Libyan state-sponsored terrorism; and (3)upon the approval of each claim pursuant to paragraph (1), shall certify such determination to the Secretary of the Treasury for authorization of payment under subsection (b).(b)Payments authorizedUpon receiving a certification from the Foreign Claims Settlement Commission under subsection (a)(3), the Secretary of the Treasury shall make payments from the Fund to compensable living victims of Libyan state-sponsored terrorism in accordance with subsection (c).(c)Compensation(1)In generalUpon a certification by the Foreign Claims Settlement Commission of a claim by a compensable living victim of Libyan state-sponsored terrorism, such claimant (or, in the case of a deceased claimant, the personal representative of the claimant’s estate) shall be entitled to an award of $400,000.(2)RepresentativeIf a putative claimant that otherwise qualifies for compensation under this section is deceased, a personal representative may bring a claim on behalf of the estate of the claimant.